Order filed October 6, 2016




                                       In The


        Eleventh Court of Appeals
                                    __________

                              No. 11-16-00282-CV
                                  __________

                   RONALD KEITH MOORE, Appellant
                                          V.
                      ZUZANNA E. MOORE, Appellee


                 On Appeal from the County Court at Law No. 2
                            Midland County, Texas
                      Trial Court Cause No. FM-43,005


                                     ORDER
      Ronald Keith Moore, Appellant, filed a notice of appeal from a June 28, 2016
order in which the trial court denied Appellant’s petition for clarification of a 2005
divorce decree. Zuzanna E. Moore, Appellee, has now filed in this court a motion
for involuntary dismissal of the appeal. Appellee suggests that the June 28 order is
not final and appealable because she filed a motion to enforce that is still pending in
the trial court and is set for a hearing on October 21, 2016.
      We abate this appeal for forty-five days to permit the trial court to conduct a
hearing and enter an order on Appellee’s motion to enforce the divorce decree. See
TEX. R. APP. P. 27.2. The parties are ordered to keep this court updated with respect
to the proceedings in the trial court and to immediately notify this court of any trial
court order that may affect this appeal.
      The appeal is abated.


                                                            PER CURIAM


October 6, 2016
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2